USCA11 Case: 21-11193      Date Filed: 11/04/2021   Page: 1 of 2




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 21-11193
                   Non-Argument Calendar
                   ____________________

UNITED STATES OF AMERICA,
                                              Plaintiff-Appellee,
versus
JASON DAVIS,


                                           Defendant-Appellant.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 8:19-cr-00103-SDM-JSS-1
                   ____________________
USCA11 Case: 21-11193        Date Filed: 11/04/2021    Page: 2 of 2




2                      Opinion of the Court               21-11193




Before JORDAN, ROSENBAUM, and GRANT, Circuit Judges
PER CURIAM:

       The Government’s motion to dismiss this appeal pursuant
to the appeal waiver in Appellant’s plea agreement is
GRANTED. See United States v. Bushert, 997 F.2d 1343, 1350–
51 (11th Cir. 1993) (sentence appeal waiver will be enforced if it
was made knowingly and voluntarily); United States v. Weaver,
275 F.3d 1320, 1333 (11th Cir. 2001) (sentence appeal waiver was
enforceable when district court “referenced” waiver provision dur-
ing plea colloquy and defendant confirmed he understood the
waiver provision and entered into it voluntarily and freely); United
States v. Boyd, 975 F.3d 1185, 1192 (11th Cir. 2020) (sentence ap-
peal waiver was enforceable when district court clearly conveyed
that defendant was giving up right to appeal under most circum-
stances and when defendant initialed and signed plea agreement
and confirmed that he read and discussed plea agreement with his
counsel and that he understood the terms).